SENTENCIA
Vistas las comparecencias de las partes, y'mediante orden para mostrar causa, se expide el auto de certiorari, se dicta sentencia revocatoria y se instruye al Tribunal Superior, Sala de San Juan, que proceda a asumir jurisdicción y dictamine en sus méritos la revisión interpuesta.
Lo pronunció y manda el Tribunal y certifica el señor Secre-tario General Interino. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se unen los Jueces Asociados Señores Rebollo López y Alonso Alonso. El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se une el Juez Presidente Señor Pons Núñez. La Juez Asociada Señora Naveira de Rodón concurre con el resultado sin opinión escrita.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino

—O—